Exhibit 10.1
PURE CYCLE CORPORATION
SUBSCRIPTION AGREEMENT
The undersigned (the “Subscriber”) hereby subscribes for and agrees to purchase
the number of shares of common stock, par value one third of $0.01 per share
(“Common Stock”), in Pure Cycle Corporation, a Colorado corporation (the
“Company”), set forth opposite its name on the signature page hereof (such
number of shares hereinafter collectively referred to as the “Shares”), and
agrees to pay therefor the sum of $3.00 per share. Such amount is to be paid in
full by wire transfer to “Pure Cycle Corporation” pursuant to the wire transfer
instructions attached hereto as Exhibit A, and the Company agrees to sell such
Shares to the Subscriber.
This Subscription Agreement shall be subject to and governed by the laws of the
State of Colorado (without regard to its conflicts of laws doctrine).
This Subscription Agreement is not assignable by the undersigned and may not be
modified, waived or terminated except by an instrument in writing signed by the
party against whom enforcement of such modification, waiver or termination is
sought.
Except as otherwise provided herein, this Subscription Agreement Intent shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, legal representatives, successors and assigns, and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by and be binding upon such heirs, executors,
administrators, legal representatives, successors and assigns.
This Subscription Agreement constitutes the entire agreement of the undersigned
and the Company relating to the matters contained herein superseding all prior
contracts or agreements, whether oral or written.
[Signatures on Following Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTION BY SUBSCRIBER
By signing below, the undersigned expressly agrees to the terms and conditions
set forth above.
Dated: September __, 2010
Shares subscribed for:                                          
Dollar Amount of Investment Subscribed: $
                                        

       
 
         
Signature
   
 
   
 
   
 
   
 
   
Subscriber Name (Please Print)
  Tax ID or Social Security Number      

         
Address:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

Telephone No.:                                         
Fax No.:                                         
WHEN COMPLETED AND SIGNED THIS SUBSCRIPTION AGREEMENT SHOULD BE DELIVERED TO THE
COMPANY.

              ACCEPTED: SEPTEMBER __, 2010
 
            PURE CYCLE CORPORATION
 
       
 
  By:    
 
       
 
      Mark W. Harding, President

 

2



--------------------------------------------------------------------------------



 



EXHIBIT A
Wire Transfer Instructions
Please wire the Dollar Amount of Investment Subscribed to the following account:
Pure Cycle Corporation
Routing Number:[•]
Account Number: [•]
Bank Information:

 

3